Case: 1:20-cv-04699 Document #: 11-2 Filed: 08/27/20 Page 1 of 5 PageID #:111




                          EXHIBIT 1
Executive Order on Addressing the Threat Posed by TikTok | The White...   https://www.whitehouse.gov/presidential-actions/executive-order-addres...
                     Case: 1:20-cv-04699 Document #: 11-2 Filed: 08/27/20 Page 2 of 5 PageID #:112




                                                                  ★ ★ ★




1 of 4                                                                                                                        8/23/2020, 1:02 AM
Executive Order on Addressing the Threat Posed by TikTok | The White...   https://www.whitehouse.gov/presidential-actions/executive-order-addres...
                     Case: 1:20-cv-04699 Document #: 11-2 Filed: 08/27/20 Page 3 of 5 PageID #:113




2 of 4                                                                                                                        8/23/2020, 1:02 AM
Executive Order on Addressing the Threat Posed by TikTok | The White...   https://www.whitehouse.gov/presidential-actions/executive-order-addres...
                     Case: 1:20-cv-04699 Document #: 11-2 Filed: 08/27/20 Page 4 of 5 PageID #:114




3 of 4                                                                                                                        8/23/2020, 1:02 AM
Executive Order on Addressing the Threat Posed by TikTok | The White...   https://www.whitehouse.gov/presidential-actions/executive-order-addres...
                     Case: 1:20-cv-04699 Document #: 11-2 Filed: 08/27/20 Page 5 of 5 PageID #:115




4 of 4                                                                                                                        8/23/2020, 1:02 AM
